Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claim 13 and 14. The support of “processing unit” can be found in fig. 1a, [0026], [0027], [0028], [0031], [0032], [0033] and other paragraphs in U.S. Publication 2022/0092123 A1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolla (U.S Pub 2019/0266158 A1)
Claim 1
Bolla discloses a computer-implemented method for storage of digital information data via at least one processing unit (110) (fig. 1, system 100 includes server arrangement 108, [0076], line 3, includes one or more processors) operatively coupled to at least one database  (112) (fig. 1, system 100 includes lexical database 104, structure database 106), the method comprising:
providing, at the processing unit (110) (fig. 1, system 100 includes server arrangement 108), at least one portion of the digital information data ([0084], line 1-2, “... The structured database is developed by extracting the plurality of documents from existing data sources...” <examiner note: the data sources provide documents to system 100>);
performing, via the processing unit (110), at least one syntactic and/or semantic search in the at least one database (112) based upon the portion of the digital information data ([0086], “...  each of the plurality of documents is analyzed to determine at least one concept, from the plurality of concepts in the lexical database... Specifically, information in a given document is compared with the lexical database to determine at least one concept corresponding to the given document. In an example, each of the word in a given document is compared with the plurality of concepts and the conceptual synonyms in the lexical database to determine at least one concept corresponding to the given document. In another example, a context of a given document is analyzed to identify at least one concept corresponding to the given document...” <examiner note: information and concept of the document is semantically compared with or search in lexical database to determine concepts of the documents>); 
providing, via the processing unit (110), one or more meta-data strings in response to the at least one syntactic and/or semantic search ([0087], line 13-18, “... document1 has corresponding concepts ‘lung cancer’, and ‘heart attack’, and conceptual synonyms ‘lung carcinoma’, and ‘lung tumor’...” <examiner note: terms ‘lung cancer’, and ‘heart attack’, ‘lung carcinoma’, and ‘lung tumor’ are considered as metadata of concepts ‘lung cancer’, and ‘heart attack’, ‘lung carcinoma’, and ‘lung tumor’>)
receiving, at the processing unit (110), at least one relevant meta-data string, wherein the at least one relevant meta-data string is selected from the one or more meta-data strings ([0088], line 1-12, “... In an embodiment, the plurality of documents may correspond to only the at least one concept and not the conceptual synonyms of the at least one concept... In such an example, document1 has corresponding concepts ‘lung cancer’, and ‘heart attack’...” <examiner note: relevant concept/metadata-string for document 1 are ‘lung cancer’, and ‘heart attack’>); and 
storing, in any of the at least one database (112), the portion of digital information data and the at least one relevant meta-data string ([0087], line 1-4, “... The structured database is developed by indexing the plurality of documents using the lexical database, wherein the given document is indexed based on the at least one concept corresponding to the given document...” <examiner note: concepts  ‘lung cancer’, and ‘heart attack’ are stored/indexed in association with document 1>), wherein the at least one relevant meta-data string is usable for a future syntactic and/or semantic search ([0083], line 8-10, “... Such indexing of the plurality of documents enables efficient retrieval of relevant documents...” ([0051], “... receive the search query...” [0053], “... determine one or more concepts corresponding to the one or more query segments...” [0055], “... retrieve the set of documents from the structured database based on the one or more concepts corresponding to the one or more query segments...” <examiner note: documents are retrieved based on similar of concepts of the query and concepts indexed with the documents>)
Claim 2
Claim 1 is included, Bolla discloses wherein the relevant meta-data string is selected automatically by the processing unit (110) and/or the relevant meta-data string is a user specified meta-data string ([0088], line 1-3, “... In an embodiment, the plurality of documents may correspond to only the at least one concept and not the conceptual synonyms of the at least one concept...” <examiner note: concepts and conceptual synonyms are selected for the document. The system associates only concepts/relevant meta-data strings to the documents. Further, It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the system to select concepts and/or conceptual synonyms automatically/manually since the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art in In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (see MPEP 2144.04 – III)...”)  
Claim 3
Claim 1 is included, Bolla discloses wherein the portion of digital information data comprises at least one insight text, wherein the insight text is generated by a user ([0084], “... documents from existing data sources... data source can be providing the plurality of documents related to one specific field (namely, subject area, domain and so forth)... providing the plurality of documents related to only life science field...” [0070], “... the set of documents related to research in life science...” <examiner note: the research documents obviously are prepared by human who has knowledge in life science field>)
Claim 4
Claim 1 is included, Bolla discloses wherein the portion of digital information data is provided via at least one user interface (138) ([0111], “...  The client device 102 is configured to... provide the set of documents...” <examiner note: user at client device must interact with the documents in order to provide documents to system to determine concepts and conceptual concepts that associate with the documents>)
Claim 10
Claim 1 is included, Bolla discloses wherein the syntactic and/or semantic search comprises performing a document search query (126) based on the portion of digital information data, wherein the portion of digital information data is compared syntactically and/or semantically to digital information data stored in the database (112), wherein a syntactic and/or semantic search index is provided by the processing unit (110) ([0083], line 8-10, “... Such indexing of the plurality of documents enables efficient retrieval of relevant documents...” ([0051], “... receive the search query...” [0053], “... determine one or more concepts corresponding to the one or more query segments...” [0055], “... retrieve the set of documents from the structured database based on the one or more concepts corresponding to the one or more query segments...” )
Claim 12
Bolla discloses a computer-implemented method of retrieval of digital information data of at least one database (112) via at least one processing unit (110) operatively coupled to the database (112), wherein the digital information data has been stored by using the method of claim 1 for storage of digital information data (see claim 1), wherein the method comprises: providing, at the processing unit (110), at least one search query comprising one or more meta-data strings (concepts) ([0051], “... receive the search query...” [0053], “... determine one or more concepts corresponding to the one or more query segments...”; and providing, via the processing unit (110), the digital information data from the database (112) annotated with the one or more meta-data strings [0055], “... retrieve the set of documents from the structured database based on the one or more concepts corresponding to the one or more query segments...”
	Claim 13 is similar to claim 1. The claim is rejected based on similar reason.
Claim 14 is similar to claim 12. The claim is rejected based on similar reason.
Claim 15 is rejected based on reasons as set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolla (U.S Pub 2019/0266158 A1), as applied to claim 4, and further in view of Hurst (U.S. Pub 2012/0078945 A1)
Claim 5
Claim 4 is included, however, Bolla does not explicitly disclose wherein the method comprises at least one autocomplete step, wherein while providing the portion of digital information data at least one suggested vocabulary (142) is provided from the database (112) by the user interface (138) depending on an input provided so far.
	Hurst discloses wherein the method comprises at least one autocomplete step, wherein while providing the portion of digital information data at least one suggested vocabulary (142) is provided from the database (112) by the user interface (138) depending on an input provided so far ([0021], line 5-12, “... a document the author is creating is parsed to identify a unique term(s), and, one or more semantic concepts (e.g., URNs, URLs, etc.) are identified based upon the identified unique term(s). A list of one or more semantic concepts associated with the identified unique term(s) may be provided to the author, and the author can select a semantic concept, which may be inserted into the author created document (e.g., as an annotation)...”)
	Bolla discloses user at client device provides documents to the system and the documents are analyzed to determined concepts from lexical database to associate with the document. However, Bolla does not explicitly disclose concepts/vocabulary are provided while documents are provided. Hurst disclose concepts/vocabulary are annotated to the document while it is inputting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include auto suggests concepts to the text while it is inputting to allow user to understand the context and/or meaning of terms in the input text/document.
	
Claim(s) 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolla (U.S Pub 2019/0266158 A1), as applied to claim 1 and 10 respectively, and further in view of Charlot (U.S. Pub 2016/0350362 A1)
Claim 6
Claim 1 is included, Bolla discloses wherein the database (112) comprises at least one document store (114), wherein the document store (114) (structured database) is configured for storing digital information data ([0088], line 1-6, “... In an embodiment, the plurality of documents may correspond to only the at least one concept and not the conceptual synonyms of the at least one concept. Thereby, the plurality of documents indexed into list..” <examiner note: concepts are stored in the lexical database. Entries in the list of structured database (document store 114) includes documents and associated unique concepts>)
	However, Bolla does not explicitly disclose wherein entries stored in the document store (114) are indexed by using unique identifiers.
	Charlot discloses wherein entries stored in the document store (114) are indexed by using unique identifiers ([0039], line 1-4, “... Document tagging includes recognizing medical/clinical concepts that are part of the document text. Tagging may make use of terminology in order to locate medical/clinical descriptions within documents...” [0040], line 1-4, “... Terminology may be organized around clinical concepts, which may be defined uniquely, and around concept-attached descriptions/lexicals, which may comprise alternative possible ways to express the parent concept. Preferably, the system may not contain any duplicate concepts or descriptions within a given domain...” [0042], “... Each term/description/lexical/tag identified in the document is associated with a Description identifier and, by relation, a Concept identifier...” <examiner note: terms in the document is associated with description identifier or concept identifier which is unique>) 
	Bolla discloses concepts are stored in association with documents however, Bolla does not disclose documents are stored/indexed in association with unique identifier. Charlot discloses terms in document are tagged with concept identifier/description identifier which are unique identifier in the domain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Charlot’s disclosure into Bolla because “... Once tagged, the content may be searchable, indexable, and retrievable in order to provide that content to an end user or another recipient...”
Claim 7
Claim 6 is included, Bolla discloses wherein the database (112) comprises at least one knowledge base (116) (lexical database) comprising a plurality of concepts, wherein the provided meta-data strings comprise information about at least one concept ([0081], line 3-7, “... the term “lexical database” relates to a repository for storing the plurality of concepts and the conceptual synonyms corresponding to each of the plurality of concepts... ‘lung cancer’, ‘lung carcinoma’, ‘lung neoplasm’, and ‘lung tumor’, wherein ‘lung cancer’, ‘lung carcinoma’, ‘lung neoplasm’, and ‘lung tumor’...” <examiner note: term ‘lung cancer’, ‘lung carcinoma’, ‘lung neoplasm’, and ‘lung tumor’, wherein ‘lung cancer’, ‘lung carcinoma’, ‘lung neoplasm’, and ‘lung tumor’ are metadata strings of corresponding concept “lung cancer”>)
Claim 8
Claim 7 is included, Bolla discloses wherein the at least one relevant meta-data string is provided by contextualizing the portion of digital information data, wherein the portion of digital information data is annotated with at least one concept of the knowledge base (116) ([0087], line 1-4, “... The structured database is developed by indexing the plurality of documents using the lexical database, wherein the given document is indexed based on the at least one concept corresponding to the given document...” [0087], “... In such an example, document1 has corresponding concepts ‘lung cancer’, and ‘heart attack’, and conceptual synonyms ‘lung carcinoma’, and ‘lung tumor’...”)
Claim 9
Claim 8 is included, Bolla discloses wherein the portion of digital information data is stored and indexed in the document store (114) ([0087], line 1-4, “... The structured database is developed by indexing the plurality of documents using the lexical database, wherein the given document is indexed based on the at least one concept corresponding to the given document...”)
	Bolla discloses the documents are indexed with identified concepts (i.e., relevant metadata strings). 
However, Bolla does not explicitly disclose wherein the portion of digital information data is stored and indexed using a unique identifier in the document store (114), wherein the relevant meta-data string is stored with the unique identifier in the knowledge base (116).
Charlot discloses wherein the portion of digital information data is stored and indexed using a unique identifier in the document store (114), wherein the relevant meta-data string is stored with the unique identifier in the knowledge base (116) ([0039], line 1-4, “... Document tagging includes recognizing medical/clinical concepts that are part of the document text. Tagging may make use of terminology in order to locate medical/clinical descriptions within documents...” [0040], line 1-4, “... Terminology may be organized around clinical concepts, which may be defined uniquely, and around concept-attached descriptions/lexicals, which may comprise alternative possible ways to express the parent concept. Preferably, the system may not contain any duplicate concepts or descriptions within a given domain...” [0042], “... Each term/description/lexical/tag identified in the document is associated with a Description identifier and, by relation, a Concept identifier...”)
Claim 11
Claim 10 is included, however, Bolla does not explcitly disclose wherein a search result ranking is provided by the processing unit (110), wherein search results are ranked in the search result ranking by similarity to the portion of digital information data.
	Charlot discloses wherein a search result ranking is provided by the processing unit (110), wherein search results are ranked in the search result ranking by similarity to the portion of digital information data ([0048], “... If a description appears multiple times in a document, the algorithm may recognize this fact and weigh the document more significantly, such that a search of all documents containing that description may result in a listing with that document at or near the top of the results. The number of times a description appears may be its frequency. Frequency ranking of concepts may occur by analyzing descriptions but by then reporting at the concept level...”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167